Title: To George Washington from Henry Knox, 6 August 1791
From: Knox, Henry
To: Washington, George

 

Sir
War Department [Philadelphia], 6th August 1791.

I have the honor to submit to you, Governor Blount’s report, relative to the treaty with the Cherokees, which he formed on the 2d instant—and also his request for leave of absence.
I shall have the honor to wait upon you personally relative to this business, after you shall have read the papers.
I have also the honor to submit Copies of the Instructions and Letters to Major General St Clair, Major General Butler and Mr Hodgdon the Quarter Master; and also to Brigadier General Scott, and the Board in Kentuckey. With the highest Respect I have the honor to be Sir, Your most Obed. huml. servt

H. Knox

